Per Curiam.
The delay in the cause has been owing to the plaintiffs; nor Has the defendant ever put it off. The cause is now ready to come before the r.eferees, and this application is to be considered in the same light with the first application to put off a trial on account of absence of a material witness. It comes within the settled practice. The power given by the act to the defendant to take out a commission is in his favour, and an omission to do it cannot alter the ordinary practice,
Let the defendant have the effect of his motion to fhe extent of two months, unless the witness returns sooner.